Pennewill, C. J.,
charging the jury:
Gentlemen of the jury:—This indictment is based upon a recent statute of this state, known as the “Hazel Law”, entitled “An act regulating the shipment or carrying of spirituous, vinous or malt liquor into local option territory, or to the delivery of same in such territory.”
[1] The manifest purpose of this act is to prevent the shipment, transportation, delivery, carrying, or bringing into local option territory of the state spirituous, vinous or malt liquors. We say'to you that the words ‘ ‘ local option territory ”, as employed in the act, mean territory wherein the manufacture and sale of spirituous, vinous and malt liquors is unlawful; and we further say that Kent County is such local option territory.
Section 6 of the act provides as follows:
“That it shall be unlawful for any person to carry, buy, or have brought, any quantity of spirituous, vinous or malt liquor from any point within the State of Delaware into local option territory within said state, greater than one gallon within the space of twenty-four hours.”
If you believe from the evidence in this case that the defendant did, as alleged in the indictment, carry or bring into this count}?, on the eighteenth day of the present month, a quantity of spirituous liquor, exceeding one gallon, your verdict shouldbeguilty.
[2] We think it proper to say to you that this case is to be decided like any other case, upon the evidence and the law and nothing else. It does not make any difference what may be thought of the propriety or wisdom of the law; the sole question that concerns the court and jury is whether the prisoner is guilty or not guilty under the evidence.
*171[3] The evidence produced by the state is not controverted by the defendant. He should not, however, be convicted unless the state has proved his guilt to your satisfaction beyond a rea- , sonable doubt. But a “ reasonable doubt ” does not mean a speculative or mere possible doubt, but a real and substantial doubt, and such a doubt that fair-minded and conscientious men are justified in entertaining after carefully considering all the evidence.
Verdict, guilty.